Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS:
Unelected claims 9-20 have been canceled

REASONS FOR ALLOWANCE

The following is an Examiner's statement of reasons for allowance: Claims 1-8 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims including inputting
1.) the text representations, 
2.) linguistic markers, and 
3.) user representations into a neural network having a content sub-network receiving the text representations and a vector representation sub-network receiving the linguistic markers and the user representations; merging output from the content sub-network and output from the vector representation network according to a fusion operator, wherein the output from each sub-network has a different modality; calculating according to the neural network a distribution over probability classes regarding the records, as specified in claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(Bell US 2017/0286867) discloses/teaches A computer-implemented method of predicting social media posts (“prediction of the deletion of an account”, 0005) as trusted news or as types of suspicious news (reads on “service violations or deviation from community guidelines”, 0004; “predicting suspicious accounts”, 0009; “improve the existing approaches to credibility analysis, disinformation and deception detection in social media”, 0010), the method comprising:
providing records from a social media site, each record comprising a social- media posting (“records are harvested from a social media user, each record having a social-media posting associated with one or more entities”, 0005; “Records may be harvested from more than one source, and features may include profile, syntactic, stylistic, lexical, network and affect features”, 0006); 
for each record, calculating a text representation based on the record, linguistic markers (reads on voice, natural language input, text; or “speakers of three languages--Russian, Spanish, and English”, 0010; “preselected feature from each record is then extracted”, “computer-readable representation of an attribute of one or more records”, 0005; “a series of predictive representations”, 0009; representations also read on “presence of certain terms in tweets”, 0010; “extracting ngram features from the pre-processed lemmatized tweets. We then excluded all stop-words and words with frequency less than five”, 0016; 0025; “tweets with crisis-relevant keywords”, 0029) based on the record, and a user representation representing communications among connected users regarding the record (representations read on any social media post/entry/tweet, and/or how it is is received or acted on or liked/read etc.  “opinionated content (less neutral)--positive and negative tweets”, 0025; emotions, 0034; retweeting, 0036); 
inputting the text representations, linguistic markers, and user representations into a neural network having a content sub-network receiving the text representations and a vector representation sub-network receiving the linguistic markers and the user representations (does not clearly disclose this only teaches text classification data is input into neural networks in text classification “Beyond just being a classification system, Convolutional Neural Networks (CNNs) can be used as feature extractors, whereas the features produced by the top layers of the CNN can be used with great efficacy on tasks not related to the original task that the network was trained on, referred to as transfer learning. In this work we used the Inception v3 model trained on the ImageNet data set. The top softmax layer was removed from the network, leaving the final fully connected layer, which produced a 2048-dimensional vector for each image in our data set”, 0021, 0023, 0031); 
merging output from the content sub-network and output from the vector representation network according to a fusion operator, wherein the output from each sub-network has a different modality (does not disclose this only teaches using a multilayer neural network that combines layers see, using multilayer neural networks in text classification “Beyond just being a classification system, Convolutional Neural Networks (CNNs) can be used as feature extractors, whereas the features produced by the top layers of the CNN can be used with great efficacy on tasks not related to the original task that the network was trained on, referred to as transfer learning. In this work we used the Inception v3 model trained on the ImageNet data set. The top softmax layer was removed from the network, leaving the final fully connected layer, which produced a 2048-dimensional vector for each image in our data set”, 0021, 0023, 0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 8-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID R VINCENT/Primary Examiner, Art Unit 2123                                                                                                                                                                                                        
	
 






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080.  The examiner can normally be reached on ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID R VINCENT/Primary Examiner, Art Unit 2123